COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Samuel Espinoza Rodriguez v. The State of Texas

Appellate case number:   01-13-00447-CR
                         01-13-00448-CR

Trial court case number: 1356098
                         1356099

Trial court:             182nd District Court of Harris County

       On September 30, 2014, appellant Samuel Espinoza Rodriguez filed a motion for
reconsideration of this Court’s order of September 18, 2014. The motion is DENIED.
       It is so ORDERED.

Judge’s signature: ___/s/_Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: October 28, 2014